DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2, 4-7, and 24-27 in the reply filed on 6 July 2022 is acknowledged. Claims 9, 11-13, 18-19, 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2, 4-7, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padiy (US 2010/0022909; hereinafter “Padiy”).
Regarding claim 1, Padiy discloses a compliance monitor configured for, or disposed within a device configured for wear on a head of a person comprising: a sensor subsystem including at least one of a magnetometer, an accelerometer, a gyroscope, and a temperature sensor (e.g. ¶¶ 44-45 – temperature sensors); a data logger communicatively coupled to the sensor subsystem and including a processor and a memory storing machine-readable instructions that, when executed by the processor (e.g. ¶¶ 37), control the processor to: repeatedly determine a wear indicator that includes at least one of (a) a difference between an ambient magnetic field measured with the magnetometer at the start of a time-interval and measured at the end of the time-interval, (b) a difference between temperature readings measured with the temperature sensor on a head-side of the device and an ambient-side of the device, (c) accelerations of the device, measured with the accelerometer, indicative of wear, and (d) rotations of the device, measured with the gyroscope, indicative of wear (e.g. ¶¶ 38-42 - difference between temperature readings measured with the temperature sensor on a head-side of the device and an ambient-side of the device) and determine periods of wear of the device from the determined wear indicator (e.g. ¶¶ 38-41 – where the examiner notes the time is taken into consideration during the calculations, indicated of the wear times of the device).
Regarding claim 2, Padiy discloses the compliance monitor is attached to or disposed within an eyeglass frame (e.g. Fig. 4; e.g. ¶¶ 44-45).
Regarding claim 4, Padiy discloses the sensor subsystem including a first temperature sensor on a surface of the compliance monitor adapted for wear adjacent to skin of a person’s head and a second temperature sensor on an ambient-side of the compliance monitor (e.g. ¶¶ 38-42).
Regarding claim 5, Padiy discloses the device including an eyeglass frame, the sensor subsystem including one of a magnetometer and temperature sensor (e.g. Fig. 4; e.g. ¶¶ 44-45 – temperature sensor).
Regarding claims 6-7, Padiy discloses machine-readable instructions stored in the memory that, when executed by the processor, control the compliance monitor to detect intervals where the compliance monitor is attached to a person's head and signatures indicating donning of the compliance monitor (e.g. ¶¶ 38-41 – where the examiner notes the time is taken into consideration during the calculations, indicated of the wear times of the device and when it is attached to the person’s head).
Regarding claim 24, Padiy discloses the device, at least one of the sensor subsystem and the data logger being attached to or embedded within the device (e.g. ¶¶ 37).
Regarding claim 25, Padiy discloses the device including a hearing aid (e.g. ¶¶ 12, 47).
Regarding claims 26-27, Padiy discloses the device including a helmet or headgear (e.g. ¶¶ 43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792